BROOM, Justice:
This cause was tried in the County Court of Hinds County, Mississippi, where a judgment was awarded to the appellant, Woods-Tucker Financial Corporation. By agreement, the matter was tried without a jury upon the pleadings and record as made. From the County Court of the First Judicial District of Hinds County the case was appealed by Kirkland to the Circuit Court of said county, which court reversed the county court and awarded unto Kirkland a favorable judgment. From that judgment the case was appealed to this Court by Woods-Tucker.
A careful review of the record before us reveals the impossibility of this Court being able to decide upon what evidence either court below based its judgment. In the county court said parties filed excellent briefs to which they attached as exhibits various and sundry documents and written instruments which were not pleaded or even referred to in any prior declaration, answer, motion or demurrer. There was no testimony of any kind introduced into the record except said exhibits which were lumped together and as a package placed in the record. Obviously, the different result reached shows that the county court and the circuit court were not in agreement as to which items or documents exhibited as aforesaid would be considered as relevant in arriving at their respective final judgments.
The record should be in such order that a reviewing court could examine each item of evidence offered and discern whether or not it was considered as relevant, or accorded weight, or excluded by the trial court. Here we cannot discern if weight or probative value was or was not accorded any particular item of evidence exhibited below. Since the matter to be determined is uncertain because of the confused condition of the record, the case should be remanded for retrial in the county court where the original judgment was entered. Miss.Code 1942 Ann. § 1962 (1956). Hopefully, retrial will clarify the issues and the evidence in support thereof so that any reviewing court will be able to properly review the record and determine all justiciable issues presented. Costs accrued to date should be taxed and assessed equally against each party hereto.
Remanded for retrial in County Court.
RODGERS, P. J., and PATTERSON, SMITH and SUGG, JJ., concur.